





CITATION:
R. v.
Regier
, 2011 ONCA 557



DRAFT

DATE: 20110819



DOCKET: C53173



COURT OF APPEAL FOR ONTARIO



Feldman, Blair and Watt JJ.A.



BETWEEN



Her Majesty the Queen



Respondent



and



Douglas Wayne Regier



Appellant



Matthew T. McGarvey, for the appellant



Nadia Thomas, for the respondent



Heard and released orally: July 29, 2011



On appeal from the sentence imposed on April 1, 2010, by
          Justice T. Ray of the Superior Court of Justice.



ENDORSEMENT



[1]

The appellant appeals his sentence of six years
    imprisonment imposed by Justice Ray on two counts of dangerous driving causing
    death and one count of dangerous driving causing bodily harm.

[2]

We see no error in principle on the part of the
    sentencing judge and do not accept that the range in such cases is restricted
    to two to five years.  As this court
    noted in
R. v.
Boukchev
(2003), 177 O.A.C., at
para
. 6, sentences have
    tended to increase in severity for these types of offences because of the
    heightened recognition of the need for general deterrence and protection of the
    public.  See also
R. v.
Junkert
(2010), 103 O.R. (3d) 284 (C.A.),
    at
para
. 40.

[3]

Here, two young people were killed, and the driver of
    another vehicle seriously injured.  The
    trial judge was justified on the record in characterising the appellants
    driving as aggressive and his manoeuvring as grossly unsafe.  The appellant has a lengthy driving record
    involving 25
Highway Traffic Act
convictions over a period of 28 years and indeed was charged with careless
    driving in another incident near the place of this accident on the same highway
    within two years following this accident.  Further, the trial judge did not err in our
    view in assessing the application of the principles of remorse in the
    sentencing context.

[4]

In all the circumstances, then, we are satisfied that
    the sentence imposed of 6 years was not unfit.  Leave to appeal sentence is granted, but the sentence
    appeal is dismissed.

K. Feldman J.A.

R.A. Blair J.A.

David Watt J.A.


